Citation Nr: 0705321	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation for headaches 
due to head trauma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 until August 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In March 2005, the Board issued a decision denying the 
benefits sought on appeal. The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in April 2006, the Court 
granted a Joint Motion for Remand submitted by the parties in 
the case and vacated the Board's March 2005 decision. The 
case was subsequently returned to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Joint Motion for Remand indicated that VA failed to fulfill 
its duty to assist and that the Board failed to provide 
adequate reasons and bases to support its decision to deny an 
increased evaluation for the veteran's headache condition.  
In particular, it was pointed out that during the Board 
hearing in December 2004, the veteran and his son testified 
that a private physician, Dr. Klein, mentioned and may have 
diagnosed dementia.  As such, VA was notified of the 
existence of the private records and should have obtained 
them.

A review of the record reveals that the veteran testified he 
was treated by a Dr. Goodman who also mentioned dementia and 
prescribed Neurontin.  The veteran's May 2001 application for 
service connection for head trauma noted treatment by a Dr. 
Henry Goodman and included a release for records.  These 
records are not associated with the claims file and should be 
obtained.

The Joint Motion for Remand indicated the VA examination 
which the Board relied upon was too remote in time, 
particularly as the veteran and his son reported an increase 
in severity of symptoms after the July 2002 VA examination.  
See Francisco v. Brown, 7 Vet. App. 55 (1994)(Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern).  Therefore, the 
veteran should be scheduled for another VA examination to 
determine the current level of the headache disability.

Furthermore, in the December 2006 appellant's brief, the 
veteran argued that the Board relied upon the finding of 
traumatic headaches and did not consider higher evaluations 
under other Diagnostic Codes.  Specifically, the veteran 
alleged his disability should be considered under 38 C.F.R. 
§ 4.130 for somatoform disorders which allow for total 
evaluations.  However, in addition to the head injury 
residuals here under consideration, service connection has 
been granted for anxiety neurosis currently evaluated as 50 
percent disabling.  Thus, should a somatoform disorder be 
found, the RO must be cognizant of the antipyramiding 
regulation, 38 C.F.R. § 4.14 (2005) [the evaluation of the 
same disability under various diagnoses is to be avoided].

The Board also notes the veteran testified he had facial 
paralysis, listed as a neurological symptom under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  Therefore, although the 
Board initially referred this issue for adjudication, it 
should be considered in light of the current evaluation on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
ask him to specify all medical care 
providers who treated him for headaches, 
dementia or any neurological condition.  
The RO/AMC should then obtain and 
associate with the claims file any records 
identified by the veteran that are not 
already associated with the claims file.  
The veteran should be specifically asked 
to complete an authorization for release 
of medical records for the treatment he 
received from Dr. Klein at Our Lady of 
Bellafonte Hospital in Kentucky.  The 
veteran should also be asked to complete 
an authorization for Dr. Henry Goodman, 
2301 Lexington Avenue, Suite 300, Ashland, 
Kentucky 41101.

2.  The RO/AMC should afford the veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician, and 
accompanied by any clinical testing deemed 
appropriate by the examiner.  The claims 
folder, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  

The examiner is requested to provide 
findings on the severity of the veteran's 
headache disability.  Specifically, the 
examiner should be requested to provide an 
opinion on the following questions:

a)  Is the headache disability caused 
by a traumatic injury or by another 
disability such as migraines or a 
somatoform disorder?
    
If the examiner determines the 
headaches to be somatomatic in nature 
and to be rated under the General 
Rating Formula for Mental Disorders, 
the examiner must clearly delineate 
which signs and symptoms are 
attributable to the veteran's service 
connected anxiety neurosis, and which 
symptoms are attributable to the 
headache disorder.  Also if possible, 
the examiner is requested to assign an 
Axis 5 diagnosis (Global Assessment of 
Functioning scale score) consistent 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental Disorders 
that represents only the symptomatology 
attributable to the veteran's headache 
disability.

b)  Does the veteran's headache 
disorder manifest with dementia?

If the examiner determines there is 
dementia and a higher evaluation should 
be considered under the General Rating 
Formula for Mental Disorders, the 
examiner must clearly delineate which 
signs and symptoms are attributable to 
the veteran's service connected anxiety 
neurosis, and which symptoms are 
attributable to the dementia.  Also if 
possible, the examiner is requested to 
assign an Axis 5 diagnosis (Global 
Assessment of Functioning scale score) 
consistent with the American 
Psychiatric Association's Diagnostic 
and Statistical Manual of Mental 
Disorders that represents only the 
symptomatology attributable to the 
veteran's dementia.

c)  Does the veteran have any facial 
nerve paralysis?

If there is evidence of facial nerve 
paralysis, the examiner should indicate 
the severity of the paralysis.  


A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


